Exhibit 10.1

NEITHER THE ISSUANCE AND SALE OF THE SECURITY REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A OR ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF THIS
NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS
3(d)(iii) AND 15(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND,
ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE
AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(d)(iii) OF THIS NOTE.

AMENDED AND RESTATED CONVERTIBLE SUBORDINATED NOTE

Issuance Date March 20, 2008 Principal: U.S. $50,000,000

FOR VALUE RECEIVED, NOBLE INTERNATIONAL, LTD., a Delaware corporation (the
“Company”), hereby promises to pay to the order of ArcelorMittal S.A. or
permitted registered assigns (“Holder”) the amount set out above as the
Principal (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal at the rate of 6.00% per annum (the “Interest Rate”), from
the date set out above as the Issuance Date (the “Issuance Date”) until the same
becomes due and payable, whether upon an Interest Date (as defined below), the
Maturity Date, acceleration, conversion, redemption or otherwise (in each case
in accordance with the terms hereof). Certain capitalized terms are defined in
Section 25.

This Note amends and restates in its entirety the Company’s Convertible
Subordinated Note issued to the Holder and dated March 20, 2008 and is not a
novation of such Note.

1. MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges, if any. The “Maturity Date” shall be March 20, 2013.

2. INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on the
Issuance Date and shall be computed on the basis of a 365-day year and actual
days elapsed and shall be payable in arrears on the first day of each June,
September, December and March and on the Maturity Date during the period
beginning on the Issuance Date and ending on, and including, the Maturity Date
(each, an “Interest Date”) with the first Interest Date being June 1, 2008.
Interest shall be payable on each Interest Date in cash or, if any such date is
not a Business Day, then on the next succeeding Business Day. Prior to the
payment of Interest on an Interest Date, Interest on this Note shall accrue at
the Interest Rate and be payable by way of inclusion of the Interest in the
Conversion Amount in accordance with Section 3(b)(i). From and after the
occurrence of an Event of Default, the Interest Rate shall be increased to
11% per annum. In the event that such Event of Default is subsequently cured,
the adjustment referred to in the preceding sentence shall cease to be effective
as of the date of such cure; provided that the Interest as calculated at such
increased rate during the continuance of such Event of Default shall continue to
apply to the extent relating to the days after the occurrence of such Event of
Default through and including the date of cure of such Event of Default.

3. CONVERSION OF NOTE. This Note shall be convertible into shares of the
Company’s common stock, par value $0.00067 per share (the “Common Stock”), on
the terms and conditions set forth in this Section 3.

(a) Conversion Right. At any time or times on or after the Issuance Date and
prior to March 13, 2013, the Holder shall be entitled to convert any portion of
the outstanding and unpaid Conversion Amount (as defined below) into fully paid
and nonassessable shares of Common Stock in accordance with Section 3(d), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon



--------------------------------------------------------------------------------

any conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
taxes that may be payable with respect to the issuance and delivery of Common
Stock upon conversion of any Conversion Amount, except for any income, sales or
capital gains taxes that may be payable by the Holder.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (as defined
below) (the “Conversion Rate”).

 

  (i) “Conversion Amount” means the sum of (A) the portion of the Principal to
be converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Principal and
(C) accrued and unpaid Late Charges with respect to such Principal and Interest.

 

  (ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination that is (A) prior to June 30, 2008, $15.75 (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction) and (B) from and after each of
June 30, September 30 and December 31, 2008 and March 31, 2009 (each a “Reset
Date”), the lower of (I) the Conversion Price in effect on the day immediately
preceding such Reset Date and (II) the product of (w) 130% and (x) the simple
average of each trading day’s Volume Weighted Average Price (“Average Price”)
for the thirty (30) days ending on the last trading day immediately preceding
such Reset Date (but, in any event, the Conversion Price shall not be less than
$10.40 per share) (in each case as adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction).

(c) Limitation on Common Stock Issuable Upon Conversion. Notwithstanding
anything to the contrary herein contained, in the absence of approval by Company
stockholders, in no event shall the aggregate number of shares of Common Stock
issuable upon conversion of this Note equal or exceed 20% of the Company’s
outstanding shares of Common Stock as of the date of the Securities Purchase
Agreement, as determined in accordance with NASDAQ Marketplace Rule 4350(i),
each subject to adjustment as provided herein.

(d) Mechanics of Conversion.

 

  (i)

Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit 1 (the “Conversion Notice”) to the Company and (B) if
required by Section 3(d)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first Business Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third Business
Day following the date of receipt of a Conversion Notice (the “Share Delivery
Date”), the Company shall (I) credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system or (II) if the Transfer Agent is not
participating in DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled. If this Note is
physically surrendered for conversion as required by Section 3(d)(iii) and the
outstanding

 

- 2 -



--------------------------------------------------------------------------------

 

Principal of this Note is greater than the Principal portion of the Conversion
Amount being converted, then the Company shall as soon as practicable and in no
event later than three (3) Business Days after receipt of this Note and at its
own expense, issue and deliver to the Holder a new Note (in accordance with
Section 15(d)) representing the outstanding Principal not converted. The Person
or Persons entitled to receive the shares of Common Stock issuable upon a
conversion of this Note shall be treated for all purposes as the record holder
or holders of such shares of Common Stock on the Conversion Date.

 

  (ii) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is ten
(10) Business Days after the Conversion Date (a “Conversion Failure”), then
(A) the Company shall pay damages to the Holder for each date of such Conversion
Failure in an amount equal to 1.0% of the product of (I) the sum of the number
of shares of Common Stock not issued to the Holder on or prior to the Share
Delivery Date and to which the Holder is entitled, and (II) the Closing Sale
Price of the Common Stock on the Share Delivery Date and (B) the Holder, upon
written notice to the Company, may void its Conversion Notice with respect to,
and retain or have returned, as the case may be, any portion of this Note that
has not been converted pursuant to such Conversion Notice; provided that the
voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 3(c)(ii) or otherwise.

 

  (iii) Book-Entry. Notwithstanding anything to the contrary set forth herein,
upon conversion of any portion of this Note in accordance with the terms hereof,
the Holder shall not be required to physically surrender this Note to the
Company unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting physical
surrender and reissue of this Note. The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges converted and the dates
of such conversions or shall use such other method, reasonably satisfactory to
the Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

4. RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

  (i) the Company’s failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within twenty (20) Business Days after
the applicable Conversion Date;

 

  (ii) the Company’s failure to pay to the Holder any amount of Principal when
and as due under this Note (including, without limitation, the Company’s failure
to pay any Redemption Price);

 

  (iii) the Company’s failure to pay to the Holder any amount of Interest, Late
Charges or other amounts when and as due under this Note, if such failure
continues for a period of at least five (5) Business Days;

 

  (iv)

any default under, redemption of or acceleration prior to maturity of any Senior
Indebtedness (as defined below) of the Company or any of its Subsidiaries;
provided that in the case of a payment default of such Senior Indebtedness, such

 

- 3 -



--------------------------------------------------------------------------------

 

default is not cured within applicable cure periods; further provided that in
the case of a non-payment default of such Senior Indebtedness that has not
resulted in an acceleration or mandatory redemption of such Senior Indebtedness
prior to its maturity, only upon acceleration or redemption of such Senior
Indebtedness;

 

  (v) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal or state law for the relief of
debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary case,
(B) consents to the entry of an order for relief against it in an involuntary
case, (C) consents to the appointment of a receiver, trustee, assignee,
liquidator or similar official (a “Custodian”), (D) makes a general assignment
for the benefit of its creditors or (E) admits in writing that it is generally
unable to pay its debts as they become due;

 

  (vi) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

 

  (vii) a final judgment or judgments for the payment of money aggregating in
excess of $1,000,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $1,000,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment; or

 

  (viii) the Company materially breaches any representation, warranty, covenant
or other term or condition of this Note, any of the other Transaction Documents,
or any other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated thereby and hereby to which the
Holder is a party, except, in the case of a breach of a covenant or other term
or condition which is curable, only if such breach continues for a period of at
least fifteen (15) consecutive Business Days after delivery of written notice of
such breach to the Company by or on behalf of the Holder.

(b) Rights Upon Event of Default. Upon the occurrence or the existence of any
Event of Default (other than an Event of Default referred to in Section 4(a)(v)
or Section 4(a)(vi) above), the Holder may declare the Principal and all accrued
and unpaid Interest and Late Charges (collectively, the “Obligations”), to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the other Transaction Documents to the contrary notwithstanding.
Upon the occurrence or existence of an Event of Default arising under
Section 4(a)(v) or Section 4(a)(vi) above, immediately and without notice all of
the Obligations payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the other Transaction Documents to the contrary notwithstanding. In
addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Holder may concurrently or separately exercise any other
right, power or remedy granted to it by the Transaction Documents or otherwise
permitted to it by law, either by suit in equity or by action of law, or both.

 

- 4 -



--------------------------------------------------------------------------------

5. RIGHTS UPON CHANGE OF CONTROL.

(a) Change of Control. Each of the following events shall constitute a “Change
of Control”:

 

  (i) the consolidation, merger or other business combination (including,
without limitation, a reorganization, recapitalization or spin-off) of the
Company with or into another Person (other than (A) a consolidation, merger or
other business combination (including, without limitation, reorganization,
recapitalization or spin-off) in which holders of the Company’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities, or
(B) pursuant to a merger effected primarily for the purpose of changing the
jurisdiction of incorporation of the Company);

 

  (ii) the sale or transfer of all or substantially all of the Company’s assets;
or

 

  (iii) a purchase, tender or exchange offer made to and accepted by the holders
of more than the 50% of the outstanding shares of Common Stock;

provided, however, that any such consolidation, merger or other business
combination with, sale or transfer to or purchase, tender or exchange offer by
ArcelorMittal S.A. or any Person controlling, controlled by or under common
control with ArcelorMittal S.A. shall not constitute a Change of Control
hereunder. No sooner than fifteen (15) days nor later than ten (10) days prior
to the consummation of a Change of Control, but not prior to the public
announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a “Change of Control
Notice”).

(b) Assumption. Prior to the consummation of any Change of Control, the Company
shall secure from any Person purchasing the Company’s assets or Common Stock or
any successor resulting from such Change of Control (in each case, an “Acquiring
Entity”) a written agreement (in form and substance satisfactory to the Holder
of this Note) to assume all of the obligations of the Company under this Note
and the other Transaction Documents, including to deliver to the Holder of this
Note in exchange for such Note, a security of the Acquiring Entity evidenced by
a written instrument substantially similar in form and substance to this Note,
including, without limitation, having a principal amount and interest rate equal
to the Principal amounts and the Interest rates of this Note held by the Holder,
and reasonably satisfactory to the Holder of this Note. In the event that an
Acquiring Entity is directly or indirectly controlled by a company or entity
whose common stock or similar equity interest is listed, designated or quoted on
a securities exchange or trading market, the Holder of this Note may elect to
treat such Person as the Acquiring Entity for purposes of this Section 5(b).
Upon consummation of a Change of Control as a result of which holders of Common
Stock shall be entitled to receive stock, securities, cash, assets or any other
property with respect to or in exchange for such Common Stock, the Acquiring
Entity shall deliver to the Holder confirmation that there shall be issued upon
conversion of this Note at any time after the consummation of such Change of
Control, in lieu of the shares of Common Stock issuable upon the conversion of
this Note prior to such Change of Control, such shares of stock, securities,
cash, assets or any other property whatsoever (including warrants or other
purchase of subscription rights) which the Holder would have been entitled to
receive upon the happening of such Change of Control had this Note been
converted immediately prior to such Change of Control, as adjusted in accordance
with the provisions of this Note. The provisions of this Section shall be
applied without regard to any limitations on the conversion of this Note.

(c) Redemption Upon Change of Control. At any time during the period beginning
after the Holder’s receipt of a Change of Control Notice and ending on the date
of the consummation of such Change of Control (or, in the event a Change of
Control Notice is not delivered at least ten (10) days prior to a Change of
Control, at any time on or after the date which is ten (10) days prior to a
Change of Control and ending ten (10) days after the consummation of such Change
of Control), the Holder may require the Company to redeem all or any portion of
the outstanding Principal and any accrued and unpaid Interest and Late Charges
on this Note (the “Redemption Price”) by delivering written notice thereof
(“Redemption Notice”) to the Company, which Redemption Notice shall indicate the
Conversion Amount the Holder is electing to redeem; provided, however, that

 

- 5 -



--------------------------------------------------------------------------------

the Company shall not be under any obligation to redeem all or any portion of
this Note or to deliver the applicable Redemption Price unless and until the
applicable Change of Control is consummated. The Redemption Price shall be paid
in cash. Redemptions required by this Section 5(c) shall be made in accordance
with the provisions of Section 9 and shall have priority to payments to
stockholders in connection with a Change of Control.

6. RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder shall be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

(b) Other Corporate Events. In addition to and not in substitution for any
rights hereunder, prior to the consummation of any recapitalization,
reorganization, consolidation, merger, spin-off or other business combination
pursuant to which holders of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to insure that the Holder
shall thereafter have the right to receive upon a conversion of this Note,
(i) in addition to the shares of Common Stock receivable upon such conversion,
such securities or other assets to which the Holder would have been entitled
with respect to such shares of Common Stock had such shares of Common Stock been
held by the Holder upon the consummation of such Corporate Event or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate. The provisions of this Section 6(b) shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations or restrictions on the convertibility of this Note.

7. RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. Other than any
shares of Common Stock issued in connection with (i) a merger transaction or
acquisition by the Company which does not result in a Change of Control or
(ii) any grant or award made under an Approved Stock Plan (an “Excluded
Security”), if and whenever on or after the Issuance Date, the Company issues or
sells, or in accordance with this Section 7(a) is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding shares
of Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Security) for a consideration per share (the “New Securities
Issuance Price”) less than a price (the “Applicable Price”) equal to the
Conversion Price in effect immediately prior to such issue or sale (the
foregoing a “Dilutive Issuance”), then immediately after such Dilutive Issuance,
the Conversion Price then in effect shall be reduced to an amount (rounded to
the nearest cent) equal to the product of (i) the Conversion Price in effect
immediately prior to such Dilutive Issuance and (ii) the quotient determined by
dividing (A) the sum of (I) the product derived by multiplying the Conversion
Price in effect immediately prior to such Dilutive Issuance and the number of
shares of Common Stock Deemed Outstanding immediately prior to such Dilutive
Issuance plus (II) the consideration, if any, received by the Company upon such
Dilutive Issuance, by (B) the product derived by multiplying (I) the Conversion
Price in effect immediately prior to such Dilutive Issuance by (II) the number
of shares of Common Stock Deemed Outstanding immediately after such Dilutive
Issuance. For purposes of determining the adjusted Conversion Price under this
Section 7(a), the following shall be applicable:

 

  (i)

Issuance of Options. If the Company in any manner grants or sells any Options
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion or exchange or exercise
of any Convertible Securities issuable upon exercise of such Option is

 

- 6 -



--------------------------------------------------------------------------------

 

less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of
such Option” shall be equal to the sum of the lowest amounts of consideration
(if any) received or receivable by the Company with respect to any one share of
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion or exchange or exercise of any Convertible Security issuable
upon exercise of such Option. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion or exchange or exercise of such
Convertible Securities.

 

  (ii) Issuance of Convertible Securities. If the Company in any manner issues
or sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise” shall be equal to the sum of the lowest amounts of consideration (if
any) received or receivable by the Company with respect to any one share of
Common Stock upon the issuance or sale of the Convertible Security and upon the
conversion or exchange or exercise of such Convertible Security. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such Common Stock upon conversion or exchange or exercise of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of the Conversion Price had
been or are to be made pursuant to other provisions of this Section 7(a), no
further adjustment of the Conversion Price shall be made by reason of such issue
or sale.

 

  (iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options granted after the date hereof, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Convertible Securities issued after the date hereof, or the rate at which
any Convertible Securities issued after the date hereof are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion, exchange or exercise rate, as the case may
be, at the time initially granted, issued or sold. No adjustment shall be made
if such adjustment would result in an increase of the Conversion Price then in
effect.

 

  (iv)

Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Option by the parties thereto, the Option shall be deemed to
have been issued for a consideration of $.01. If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor shall be deemed to be the net

 

- 7 -



--------------------------------------------------------------------------------

 

amount received by the Company therefor. If any Common Stock, Options or
Convertible Securities are issued or sold for a consideration other than cash,
the amount of the consideration other than cash received by the Company shall be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the Company
shall be the Closing Sale Price of such securities on the date of receipt. If
any Common Stock, Options or Convertible Securities are issued to the owners of
the non-surviving entity in connection with any merger in which the Company is
the surviving entity, the amount of consideration therefor shall be deemed to be
the fair value of such portion of the net assets and business of the
non-surviving entity as is attributable to such Common Stock, Options or
Convertible Securities, as the case may be. The fair value of any consideration
other than cash or securities shall be determined jointly by the Company and the
Holder of this Note. If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the “Valuation
Event”), the fair value of such consideration shall be determined within five
(5) Business Days after the tenth day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the Holder
of this Note. The determination of such appraiser shall be deemed binding upon
all parties absent demonstrable error and the fees and expenses of such
appraiser shall be borne entirely by the Company.

 

  (v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Conversion Price in
effect immediately prior to such subdivision shall be proportionately reduced.
If the Company at any time combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination shall be proportionately increased.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors shall make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 7.

(d) Notice of Adjustment. Whenever the Conversion Price is adjusted pursuant to
this Section 7, the Company shall promptly mail notice of such adjustment to the
Holder, which notice shall set forth the Conversion Price after the adjustment,
the date on which the adjustment became effective and a brief statement of the
facts resulting in such adjustment.

8. RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for this Note equal to
130% of the Conversion Rate with respect to the Conversion Amount of this Note
as of the Issuance Date. Thereafter, the Company, so long as any portion of this
Note is outstanding, shall take all action necessary to reserve and keep
available out of its authorized

 

- 8 -



--------------------------------------------------------------------------------

and unissued Common Stock, solely for the purpose of effecting the conversion of
this Note, 110% of the number of shares of Common Stock as shall from time to
time be necessary to effect the conversion of this Note; provided that at no
time shall the number of shares of Common Stock so reserved be less than the
number of shares required to be reserved by the previous sentence (without
regard to any limitations on conversions) (the “Required Reserve Amount”).

(b) Insufficient Authorized Shares. If at any time while this Note remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of this Note at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall as soon as practicable take all action reasonably necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for this Note then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than one hundred twenty (120) days after the occurrence of
such Authorized Share Failure, the Company shall hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.

9. HOLDER’S REDEMPTIONS.

In the event that the Holder has sent a Redemption Notice to the Company
pursuant to Section 5(c), the Holder shall promptly submit this Note to the
Company. If the Holder has submitted a Redemption Notice in accordance with
Section 5(c), the Company shall deliver the Redemption Price to the Holder
concurrently with the consummation of the applicable Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five (5) Business Days after the Company’s receipt of such notice
otherwise. In the event of a redemption of less than all of the Conversion
Amount of this Note, the Company shall promptly cause to be issued and delivered
to the Holder a new Note (in accordance with Section 15(d)) representing the
outstanding Principal which has not been redeemed. In the event that the Company
does not pay the Redemption Price to the Holder within the time period required,
at any time thereafter and until the Company pays such unpaid Redemption Price
in full, the Holder shall have the option, in lieu of redemption, to require the
Company to promptly return to the Holder all or any portion of this Note
representing the Conversion Amount that was submitted for redemption and for
which the applicable Redemption Price (together with any Late Charges thereon)
has not been paid. Upon the Company’s receipt of such notice, (i) the Redemption
Notice shall be null and void with respect to such Conversion Amount, (ii) the
Company shall immediately return this Note, or issue a new Note (in accordance
with Section 15(d)) to the Holder representing such Conversion Amount and
(iii) the Conversion Price of this Note or such new Notes shall be adjusted to
the lesser of (A) the Conversion Price as in effect on the date on which the
Redemption Notice is voided and (B) the lowest Closing Bid Price during the
period beginning on and including the date on which the Redemption Notice is
delivered to the Company and ending on and including the date on which the
Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

10. SUBORDINATION TO SENIOR INDEBTEDNESS.

(a) Subordination. The Company covenants and agrees, and the Holder likewise
covenants and agrees, that this Note shall be issued subject to the provisions
of this Section 10 and to the extent and in the manner hereinafter set forth in
this Section 10, the indebtedness represented by this Note and the payment of
Principal and Interest and Late Charges thereon, any redemption amount,
liquidated damages, fees, expenses or any other amounts in respect of this Note
are hereby expressly made subordinate and junior and subject in right of payment
to the prior payment in full in cash of all Senior Indebtedness of the Company
now outstanding or hereinafter incurred.

(b) No Payment if Default in Senior Indebtedness. No payment on account of
Principal of, premium, if any, or Interest on this Note and any other payment
payable with respect to this Note shall be made, and no portion of this Note
shall be redeemed or purchased directly or indirectly by the Company, if at the
time of such

 

- 9 -



--------------------------------------------------------------------------------

payment or purchase or immediately after giving effect thereto, (i) a default in
the payment of principal, premium, if any, interest or other obligations in
respect of any Senior Indebtedness having either an outstanding principal
balance or a commitment to lend greater than $7,500,000 (“Designated Senior
Debt”) occurs and is continuing (or, in the case of Senior Indebtedness for
which there is a period of grace, in the event of such a default that continues
beyond the period of grace, if any, specified in the instrument evidencing such
Senior Indebtedness) (a “Payment Default”), unless and until such Payment
Default shall have been cured or waived or shall have ceased to exist or
(ii) the Company shall have received notice (a “Payment Blockage Notice”) from
the holder or holders of Designated Senior Debt that there exists under such
Senior Indebtedness a default, which shall not have been cured or waived,
permitting the holder or holders thereof to declare such Senior Indebtedness due
and payable, but only for the period (the “Payment Blockage Period”) commencing
on the date of receipt of the Payment Blockage Notice and ending on the earlier
of (A) the date such default shall have been cured or waived, or (B) (I) in the
case of a Payment Blockage Notice delivered by any Designated Senior Debt solely
based on the occurrence of an Event of Default under this Note (i.e., based on
the triggering of the cross default provisions of such Designated Senior Debt
solely as a result of an Event of Default under this Note) (a “Cross Default
Payment Blockage”), the 180th day immediately following the Company’s receipt of
such Payment Blockage Notice, and (II) in all other circumstances, the 270th day
immediately following the Company’s receipt of such Payment Blockage Notice. The
Company shall resume payments on and distributions in respect of this Note,
including any past scheduled payments of the Principal of (and premium, if any)
and Interest on this Note to which the Holder would have been entitled but for
the provisions of this Section 10 in the case of a Payment Default, within five
(5) Business Days of the date upon which such Payment Default is cured or waived
or ceases to exist (and if payment is made within such time period, any Event of
Default with respect to such nonpayment shall be cured). In addition,
notwithstanding clauses (i) and (ii), unless the holders of Designated Senior
Debt shall have accelerated the maturity of such Senior Indebtedness or there is
a Payment Default, the Company shall resume payments on this Note within
(5) Business Days after the end of each Payment Blockage Period (and if payment
is made within such time period, any Event of Default with respect to such
nonpayment shall be cured). In any consecutive 365-day period, there shall be
(i) no more than three Payment Blockage Notices given in the aggregate on this
Note, irrespective of the number of defaults with respect to Designated Senior
Debt during such period, and (ii) at least ninety (90) days during which no
Payment Blockage Period shall be in effect.

(c) Payment upon Dissolution.

 

  (i) In the event of any bankruptcy, insolvency, reorganization, receivership,
composition, assignment for benefit of creditors or other similar proceeding
initiated by or against the Company or any dissolution or winding up or total or
partial liquidation or reorganization of the Company (being hereinafter referred
to as a “Proceeding”), the Holder agrees, upon request of a holder of Senior
Indebtedness, and at such holder of Senior Indebtedness’ own expense, to take
all reasonable actions (including but not limited to the execution and filing of
documents and the giving of testimony in any Proceeding, whether or not such
testimony could have been compelled by process) necessary to prove the full
amount of all its claims in any Proceeding, and the Holder shall not waive any
claim in any Proceeding without the written consent of such holder. If the
Holder does not file a proper proof of claim or proof of debt in the form
required in any Proceeding at least thirty (30) days before the expiration of
the time to file such claim, the holders of any Senior Indebtedness are hereby
authorized to file an appropriate claim for and on behalf of the Holder.

 

  (ii) The Holder shall retain the right to vote and otherwise act with respect
to the claims under this Note (including, without limitation, the right to vote
to accept or reject any plan of partial or complete liquidation, reorganization,
arrangement, composition or extension); provided that the Holder shall not vote
with respect to any such plan or take any other action in any way so as to
(A) contest the validity of any Senior Indebtedness or any collateral therefor
or guaranties thereof, (B) contest the relative rights and duties of any of the
lenders under the Senior Indebtedness established in any instruments or
agreement creating or evidencing the Senior Indebtedness with respect to any of
such collateral or guaranties, or (C) contest the Holders’ obligations and
agreements set forth in this Section 10.

 

- 10 -



--------------------------------------------------------------------------------

  (iii) Upon payment or distribution to creditors in a Proceeding of assets of
the Company of any kind or character, whether in cash, property or securities,
all principal and interest due upon any Senior Indebtedness shall first be paid
in full in cash and all commitments to lend in connection therewith shall have
been terminated before the Holder shall be entitled to receive or, if received,
to retain any payment or distribution on account of this Note, and upon any such
Proceeding, any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to which the Holder would be
entitled except for the provisions of this Section 10 shall be paid by the
Company or by any receiver, trustee in bankruptcy, liquidating trustee, agent or
other Person making such payment or distribution, or by the Holder who shall
have received such payment or distribution, directly to the holders of the
Senior Indebtedness (pro rata to each such holder on the basis of the respective
amounts of such Senior Indebtedness held by such holder) or their
representatives to the extent necessary to pay all such Senior Indebtedness in
full after giving effect to any concurrent payment or distribution to or for the
holders of such Senior Indebtedness, before any payment or distribution is made
to the Holder of this Note.

(d) Payments on Note. Subject to Section 10(c), the Company may make regularly
scheduled payments of the Principal of, and any Interest or premium on, or any
other payments on, this Note, if at the time of payment, and immediately after
giving effect thereto, (i) there exists no Payment Default or a Payment Blockage
Period and (ii) the Company is permitted to make payments under Section 10(c).

(e) Certain Rights. Nothing contained in this Section 10 or elsewhere in this
Note is intended to or shall impair, as among the Company, its creditors
including the holders of Senior Indebtedness and the Holder, the right, which is
absolute and unconditional, of the Holder to convert this Note in accordance
herewith.

(f) Subrogation. Subject to payment in full in cash of all Senior Indebtedness
and termination of all commitments to lend in connection therewith, the rights
of the Holder shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of the assets of the Company
made on such Senior Indebtedness until all Principal and Interest on this Note
shall be paid in full in cash; and for purposes of such subrogation, no payments
or distributions to the holders of Senior Indebtedness of any cash, property or
securities to which the Holder would be entitled except for the subordination
provisions of this Section 10 shall, as between the Holder and the Company
and/or its creditors other than the holders of the Senior Indebtedness, be
deemed to be a payment on account of the Senior Indebtedness.

(g) Rights of Holder Unimpaired. The provisions of this Section 10 are and are
intended solely for the purposes of defining the relative rights of the Holder
and the holders of Senior Indebtedness and nothing in this Section 10 shall
impair, as between the Company and the Holder, the obligation of the Company,
which is unconditional and absolute, to pay to the Holder the Principal thereof
(and premium, if any) and Interest thereon, in accordance with the terms of this
Note.

(h) Holders of Senior Indebtedness. These provisions regarding subordination
shall constitute a continuing offer to all Persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness; such
provisions are made for the benefit of the holders of Senior Indebtedness, and
such holders are hereby made obligees under such provisions to the same extent
as if they were named therein, and they or any of them may proceed to enforce
such subordination and no amendment or modification of the provisions contained
herein shall diminish the rights of such holders unless such holders have agreed
in writing thereto. The holders of Senior Indebtedness may, at any time and from
time to time, without the consent of or notice to the Holder, without incurring
responsibility to the Holder and without impairing or releasing the
subordination provisions of this Section 10, (i) subject to the limitations set
forth herein, increase the amount of, change the manner, terms or place of
payment of, or renew or alter, any Senior Indebtedness, or otherwise amend,
modify, restate or supplement the same, (ii) sell, exchange or release any
collateral mortgaged, pledged or otherwise securing the Senior Indebtedness,
(iii) release any Person liable in any manner for the Senior Indebtedness and
(iv) exercise or refrain from exercising any rights against the Company or any
other Person.

 

- 11 -



--------------------------------------------------------------------------------

  (i) Proceeds Held in Trust. In the event that notwithstanding the foregoing,
any payment or distribution of assets of the Company of any kind or character,
whether in cash, property or securities (including, without limitation, by way
of setoff or otherwise) prohibited by the provisions hereof shall be received by
the Holder before all Senior Indebtedness has been paid in full in cash and all
commitments to lend in connection therewith have been terminated, such payment
or distribution shall be held in trust for the benefit of and shall be paid over
or delivered to the holders of Senior Indebtedness, as their respective
interests may appear, as calculated by the Company, for application to, or to be
held as collateral for, the payment of any Senior Indebtedness remaining unpaid
to the extent necessary to pay all Senior Indebtedness in full in cash after
giving effect to any concurrent payment or distribution to or for the holders of
such Senior Indebtedness.

 

  (j) Blockage of Remedies. Until the Senior Indebtedness is paid in full in
cash and all commitments to lend in connection therewith have been terminated,
the Holder will not be entitled to commence or join with any creditor of the
Company in asserting or commencing any proceedings to collect or enforce its
rights hereunder or take any action to foreclose or realize upon the
indebtedness hereunder so long as any Payment Default exists and is continuing
or any Payment Blockage Period remains in effect; provided that Holder must
provide at least ten (10) days prior notice to the holders of the Senior
Indebtedness (which notice may be given during any Payment Blockage Period) of
its intention to take any enforcement action (“Notice of Enforcement Action”);
provided further, that notwithstanding the continuance of a Payment Blockage
Period, the Holder shall be entitled to commence an enforcement action
immediately upon the first to occur of (i) the commencement of a proceeding
described under Section 4(a)(v), (ii) the acceleration of the Comerica
Obligations or the acceleration of any other Senior Indebtedness and the
commencement of enforcement actions by the holder of such Senior Indebtedness or
(iii) the passage of 270 days from the delivery to the holders of the Senior
Indebtedness of a Notice of Enforcement Action; provided, further that until all
of the Senior Indebtedness shall have been paid in full in cash and all
commitments to lend in connection therewith have been terminated, any payments,
distributions or proceeds received by the Holder resulting from the exercise of
any action to collect or enforce any right or remedy available to the Holder
shall be subject to the terms of this Note.

 

  (k) Subsequent Senior Indebtedness Requested Modifications. In connection with
the incurrence of any future Senior Indebtedness, the Holder agrees that it
shall act reasonably and negotiate in good faith any modifications to the
provisions of this Section 10 reasonably requested by the holder of such Senior
Indebtedness; provided that nothing in this section shall restrict the Holder of
this Note from changing or amending this Section 10 pursuant to Section 13
hereof.

11. VOTING RIGHTS.

The Holder shall have no voting rights as the holder of this Note, except as
required by law, including but not limited to the Delaware General Corporation
Law, and as expressly provided in this Note or in the Registration Rights
Agreement.

12. RANK; RESTRICTED PAYMENTS; LIENS.

(a) Rank. All payments due under this Note shall be subordinate in right of
payment to the prior payment of all existing and future Senior Indebtedness.

(b) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), (i) shares of Common Stock or
other equity securities of the Company or (ii) all or any portion of any
Indebtedness, other than Senior Indebtedness, whether by way of payment in
respect of principal of (or premium, if any) or interest on, such Indebtedness
if at the time such payment is due or is otherwise made or, after giving effect
to such payment, an event constituting, or that with the passage of time and
without being cured would constitute, an Event of Default has occurred and is
continuing.

 

- 12 -



--------------------------------------------------------------------------------

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens. As used herein,
“Permitted Liens” means (i) Liens incurred to secure Senior Indebtedness,
(ii) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary, to the extent of Indebtedness incurred within sixty
(60) days for such acquisition, construction or improvement and incurred within
sixty (60) days of such acquisition, construction or improvement, (iii) purchase
money Liens, or (iv) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens imposed by law, so long as payment on such
Liens is not more than thirty (30) days past due.

13. AMENDMENT. Any provision of this Note may be amended, waived or modified
upon the written consent of the Company and the Holder of this Note.

14. TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, but only in accordance with
applicable federal and state securities laws, as provided in the legend on the
first page hereof (a “Permitted Transfer”).

15. REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred pursuant to a Permitted
Transfer, the Holder shall surrender this Note to the Company, whereupon the
Company shall forthwith issue and deliver upon the order of the Holder a new
Note (in accordance with Section 15(d)), registered as the Holder may request,
representing the outstanding Principal being transferred by the Holder and, if
less then the entire outstanding Principal is being transferred, a new Note (in
accordance with Section 15d)) to the Holder representing the outstanding
Principal not being transferred. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of
Section 3(d)(iii) and this Section 15(a), following conversion or redemption of
any portion of this Note, the outstanding Principal represented by this Note may
be less than the Principal stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 15(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 15(d)) representing in the
aggregate the outstanding Principal of this Note, and each such new Note will
represent such portion of such outstanding Principal as is designated by the
Holder at the time of such surrender.

(d) Issuance of New Note. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 15(a) or Section 15(c), the Principal designated by the
Holder which, when added to the Principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued Interest and
Late Charges on the Principal and Interest of this Note, from the Issuance Date.

16. REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note or the other Transaction
Documents, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue actual and consequential damages for any failure by the Company
to comply with the terms of this Note. Amounts set forth or provided for herein
with respect to payments, conversion and the like (and the computation thereof)
shall be the

 

- 13 -



--------------------------------------------------------------------------------

amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

17. PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

18. CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the initial holder of this Note and shall not be construed
against any person as the drafter hereof. The headings of this Note are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

19. FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

20. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Redemption Price, the Volume Weighted Average Price, the Closing Bid Price or
the Closing Sale Price, or the arithmetic calculation of the Conversion Rate or
Average Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt of
the Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within one (1) Business
Day of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within three (3) Business Days submit via
facsimile (a) the disputed determination of the Redemption Price, the Volume
Weighted Average Price, the Closing Bid Price or the Closing Sale Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
the Average Price to the Company’s independent public accountant. The Company,
at the Company’s expense, shall use commercially reasonable efforts to cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

21. NOTICES; PAYMENTS.

(a) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under this Note must be in writing and shall be deemed to
have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same. The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
shall give written notice to the Holder (A) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (B) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (I) with respect to
any dividend or distribution upon the Common Stock, other than regular dividends
declared from time to time by the Company’s Board of Directors consistent as to
timing and amount with past practice, (II) with respect to any pro rata
subscription offer to holders of Common Stock or (III) for determining rights to
vote with respect to any Change of Control, dissolution or liquidation, provided
in each case that such information shall be made known to the public prior to or
in conjunction with such notice being provided to the Holder.

 

- 14 -



--------------------------------------------------------------------------------

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing; provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date. Any amount
of Principal or other amounts due under this Note which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of 11% per annum from the
date such amount was due until the same is paid in full (“Late Charge”).

22. CANCELLATION. After all Principal, accrued Interest and other amounts at any
time owed on this Note has been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.

23. WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

24. GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

25. CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Agreement and Waiver” means the Agreement and Waiver dated as of March 20,
2008 among the Company, Robert J. Skandalaris and ArcelorMittal S.A.

(b) “Approved Stock Plan” means any employee benefit, option or incentive plan
which has been approved by the Board of Directors of the Company, pursuant to
which the Company’s securities may be issued to any employee, consultant,
officer or director for services provided to the Company.

(c) “Bloomberg” means Bloomberg Financial Markets.

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(e) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC. If the
Closing Bid Price or the Closing Sale Price cannot be

 

- 15 -



--------------------------------------------------------------------------------

calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price or the Closing Sale Price, as the case may be, of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 20. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

(f) “Common Stock Deemed Outstanding” shall mean, at any given time, the number
of shares of Common Stock actually outstanding at such time, plus (i) the number
of shares of Common Stock deemed to be outstanding pursuant to Sections 7(a)(i)
and 7(a)(ii) hereof regardless of whether the Options or Convertible Securities
are actually exercisable at such time and (ii) plus the number of shares of
Common Stock underlying Options or Convertible Securities issued pursuant to the
Approved Stock Plans that are actually exercisable or convertible at such time
at an exercise price or conversion price that is less than or equal to the per
share fair market value of such underlying shares of Common Stock, but excluding
any shares of Common Stock owned or held by or for the account of the Company or
issuable upon conversion of this Note.

(g) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(h) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(i) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(j) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (iii) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (iv) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default arc limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease,
(vii) off-balance sheet liabilities retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries (except for the lease of the Company’s facility in Kentucky), and
(viii) all indebtedness referred to in clauses (i) through (vii) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (ix) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(i) through (viii) above.

(k) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(l) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

- 16 -



--------------------------------------------------------------------------------

(m) “Principal Market” means the principal stock exchange or trading market for
the Common Stock, if any.

(n) “Registration Rights Agreement” means that certain registration rights
agreement, dated as of August 31, 2007, by and among the Company, ArcelorMittal
S.A. (formerly named Arcelor S.A.) and Robert J. Skandalaris, as amended by that
certain First Amendment to Registration Rights Agreement dated as of March 20,
2008 by and among the Company, ArcelorMittal S.A. (formerly named Arcelor S.A.)
and Robert J. Skandalaris.

(o) “SEC” means the United States Securities and Exchange Commission.

(p) “Securities Purchase Agreement” means that certain securities purchase
agreement, dated as of March 19, 2008, between the Company and ArcelorMittal
S.A.

(q) “Senior Indebtedness” means the principal of (and premium, if any), interest
on, and all fees and other amounts (including, without limitation, any
reasonable costs, enforcement expenses (including reasonable legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations relating thereto) payable under the agreements or
instruments evidencing the obligations of the Company to its current senior
secured lender, Comerica Bank and any participants with Comerica Bank in such
Indebtedness (together with any renewals, refundings, refinancings or other
extensions thereof, the “Comerica Obligations”) and the obligations of the
Company’s subsidiary, Noble European Holdings B.V., to its current senior
secured lender, BNP Paribas and any participants with BNP Paribas in such
Indebtedness (the “BNP Obligations”) whether now existing or hereafter arising
(together with any renewals, refundings, refinancings or other extensions
thereof) and to the holders of the Company’s Amended and Restated Subordinated
Notes issued October 11, 2006.

(r) “Subsidiaries” means any entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest.

(s) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York Time).

(t) “Transaction Documents” means this Note, the Securities Purchase Agreement,
the Agreement and Waiver and the Registration Rights Agreement.

(u) “Volume Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York Time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Volume Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Volume Weighted Average
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 20. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

- 17 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

NOBLE INTERNATIONAL, LTD.

By:

 

/s/ Thomas L. Saeli

Name:

  Thomas L. Saeli

Title:

  CEO

 

- 19 -



--------------------------------------------------------------------------------

EXHIBIT I

NOBLE INTERNATIONAL, LTD. CONVERSION NOTICE

Reference is made to the Convertible Subordinated Note (the “Note”) issued to
the undersigned by Noble International, Ltd. (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock, par value $0.00067 per share (the “Common Stock”), of
the Company as of the date specified below.

Date of Conversion:

 

 

Aggregate Conversion Amount to be converted:

 

 

Please confirm the following information:

Conversion: Price

 

 

Number of shares of Common Stock to be issued:

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address: Issue to:

 

Issue to:

 

 

 

Facsimile Number: Authorization:

 

Authorization:

 

By:  

 

Title:  

 

Dated:  

 

Account Number:

 

(if electronic book entry transfer) Transaction Code Number:

 

(if electronic book entry transfer)



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated March [—],[—] from the
Company and acknowledged and agreed to by [Transfer Agent].

 

NOBLE INTERNATIONAL, LTD. By:  

 

Name:   Title:  